Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMIER”S AMENDMENT
	This communication is in response to applicant's claim amendments filed on 10/08/2021, and the interview with applicant on 2/14/2022 for claim 13 dependency correction to claim 12. Claims 1-3, 6-18 and 20-23 are pending. Claims 1-3, 6-18 and 20-23 are allowed.

CLAIMS FOR SECOND EXAMINER’S AMENDMENT
1. (Previously Presented) A card authorization system comprising:
a card comprising a substrate, a processor, a memory, a communication interface, an input device, a display device, and a chip, wherein: 
the chip is in data communication with the processor by a plurality of pins, and
an obstruction is placed between the plurality of pins; and

wherein, upon the initiation of a transaction session, the card is configured to:
receive an entered passcode through the input device,
display the entered passcode on the display device, and
		transmit the entered passcode to the server; and
	wherein, upon receipt of the entered passcode, the server is configured to:
		compare the entered passcode to the authorization passcode, and 
	upon a determination that the entered passcode is a match for the authorization passcode, transmit a match notification indicating the transaction session is valid, and
	upon a determination that the entered passcode is a mismatch for the authorization passcode, transmit a mismatch notification terminating the transaction session; and
wherein, upon receipt of the match notification, the card is configured to connect the plurality of pins by removing the obstruction.  
(Original) The card authorization system of claim 1, wherein the server is configured to transmit the authorization passcode to a client device associated with the card.  
(Previously Presented) The card authorization system of claim 1, wherein the chip is configured to conduct a transaction upon connection to the processor.  
(Cancelled) 
(Cancelled) 
(Original) The card authorization system of claim 1, wherein: 
the input device comprises a plurality of keys configured for the entry of one or more characters, 
the plurality of keys includes at least one deletion key configured to delete an entered character, and 
a press of the at least one deletion key results in the removal of an entered character from the display.   
(Original) The card authorization system of claim 6, wherein the substrate includes a piezoelectric layer and the input device is embedded within the piezoelectric layer.
(Original) The card authorization system of claim 6, wherein the substrate comprises a capacitive touch screen panel, the input device comprises a capacitive touch screen, and the display device comprises a capacitive touch screen.  
(Original) The card authorization system of claim 6, wherein the substrate comprises a resistive touch screen panel, the input device comprises a resistive touch screen, and the display device comprises a resistive touch screen.  
(Original) The card authorization system of claim 1, wherein the server is configured to terminate the transaction session upon the determination that the entered passcode is a mismatch for the authorization passcode.  
(Original) The card authorization system of claim 1, wherein the card is configured to terminate the transaction session upon receipt of the mismatch notification.  
(Original) The card authorization system of claim 1, wherein:
the server is in data communication with the card via a network comprising one or more intermediary devices, and

(Currently Amended) The card authorization system of claim [[13]] 12, wherein the ATM is configured to end the transaction session upon receipt of the mismatch notification.  
(Previously Presented) A method for authorizing a card comprising a substrate, a processor, a memory, a communication interface, an input device, a display device, and a chip in data communication with the processor by a plurality of pins, the method comprising:
initiating, by the processor, a transaction session;
receiving, by the input device, an initial passcode;
receiving, by the input device, an edit to the initial passcode;
creating, by the processor, an entered passcode in response to the edit to the initial passcode; 
transmitting, by communication interface, the entered passcode to a server;
comparing, by the server, the entered passcode to an authorization passcode;
generating, by the server and upon a determination that the entered passcode is a match for the authorization passcode, a match notification; and
transmitting, by the server, the match notification,
receiving, by processor, the match notification, and
connecting, by the processor, the plurality of pins by removing an obstruction located between the plurality of pins.  
(Original) The method for authorizing a card of claim 14, further comprising:

terminating, by the server, the transaction session.  
(Original) The method for authorizing a card of claim 14, further comprising:
determining, by the server, that the entered passcode is a mismatch for the authorization passcode;
generating, by the server, a mismatch notification;
transmitting, by the server, the mismatch notification to the card; and
upon receipt of the mismatch notification, terminating, by the card, the transaction session.  
(Original) The method for authorizing a card of claim 16, further comprising:
initiating, by the card, a second transaction session;
displaying, by the display device, a request for entry of a second initial passcode; and
receiving, by the input devices, a second initial passcode.  
(Original) The method for authorizing a card of claim 14, further comprising:
prior to receipt of the initial passcode, displaying, by the input device, a swipe pattern.  
(Cancelled) 
(Previously Presented) The card authorization system of claim 23, wherein the card is a contactless card and the communication interface is a near field communication interface.  
(Previously Presented) The card authorization system of claim 23, wherein: 

	the display comprises at least one selected from the group of a capacitive touch screen and a resistive touch screen.  
(Previously Presented) The card authorization system of claim 23, wherein: 
	the substrate comprises one or more openings at least partially encompassing the input device and the display device, and
	the one or more openings are formed by at least one selected from the group of milling, drilling, and cutting.  
(Previously Presented) A card authorization system comprising:
a card comprising a substrate, a processor, a memory, a communication interface, an input device, a display device, and a chip, wherein: 
the chip is in data communication with the processor by a plurality of pins, and
an obstruction is placed between the plurality of pins; and
a mobile device in data communication with the card, the mobile device configured to generate an authorization passcode upon an initiation of a transaction session,
wherein, upon the initiation of a transaction session, the card is configured to:
receive an entered passcode through the input device,
display the entered passcode on the display device, and
		transmit the entered passcode to the mobile device; and

		compare the entered passcode to the authorization passcode, and 
	upon a determination that the entered passcode is a match for the authorization passcode, transmit a match notification indicating the transaction session is valid, and
	upon a determination that the entered passcode is a mismatch for the authorization passcode, transmit a mismatch notification terminating the transaction session; and
wherein, upon receipt of the match notification, the card is configured to connect the plurality of pins by removing the obstruction.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

          

      /HATEM M ALI/
Examiner, Art Unit 3691



/HANI M KAZIMI/Primary Examiner, Art Unit 3691